Citation Nr: 1810380	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  12-02 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a disability manifesting in chest pains.

2. Whether new and material evidence has been received to reopen a claim of service connection for a stomach disability.

3. Entitlement to service connection for a heart disability.

4. Entitlement to service connection for a stomach disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is in the record. 

The Board observes that, in February 2005, the Veteran sought service connection for coronary artery disease (CAD) as secondary to hypertension. In a June 2008 rating decision, the RO adjudicated the Veteran's claim as a new claim of service connection for CAD. The Veteran then submitted new evidence for a claim of service connection for "heart problems" and "chest pains" in August 2012, which was subsequently denied in a January 2009 rating decision (characterized as service connection for CAD, "also claimed as chest pains"). However, the RO denied an original claim of service connection for "chest pains," in a November 1976 administrative decision. The Board finds that the Veteran's current CAD claim stems from the same factual basis as the "chest pains" claim and is thus indistinguishable from it. See, e.g., December 2011 informal conference report (reflecting that the basis of the CAD claim includes chest pains while in service). As such, the Board must consider this claim as a request to reopen the previously denied claim. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (defining "factual basis" of a Veteran's claim for service connection as the Veteran's underlying disease or injury). Therefore, the Board has recharacterized the issue on the title page of this decision and will address it accordingly. 

Although the RO reopened the Veteran's claim of service connection for a stomach disability by deciding the issue on the merits, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. The Board has characterized the claim accordingly.

As mentioned previously, the Veteran's claim for a disability manifesting in chest pains (characterized as for CAD) was denied in a June 2008 rating decision, which was then reconsidered and denied again by the RO in January 2009, along with a denial of service connection for a stomach disability. The January 2009 rating decision was reconsidered in July 2009, which is the rating decision on appeal. The Board does not consider the June 2008 or January 2009 rating decisions to be final. See 38 C.F.R. § 3.156(b); Turner v. Shulkin, No. 16-1171 (Vet. App. Feb. 8, 2018).

After reviewing the evidence of record, and in light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized the Veteran's claim of service connection for a disability manifesting in chest pains to encompass any heart disability, as reflected on the title page.

During his November 2017 Board hearing, the Veteran requested a 30 day extension to further develop the record. Such request was granted and has been implemented. 

The issues of entitlement to service connection for a heart disability and a stomach disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. In a November 1976 administrative decision, the AOJ denied service connection for a disability manifesting in chest pains and a stomach disability. The Veteran did not appeal the decision and he did not submit additional evidence within a year after the decision. Therefore, the decision is final.

2. Evidence received since the November 1976 decision is relevant and probative as to the issues of service connection for a disability manifesting in chest pains and a stomach disability.


CONCLUSIONS OF LAW

1. The November 1976 administrative decision is final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2. The evidence received since the November 1976 administrative decision, which denied service connection for a disability manifesting in chest pains, is new and material, and the claim is reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3. The evidence received since the November 1976 administrative decision, which denied service connection for a stomach disability, is new and material, and the claim is reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C. § 5108. "New" evidence means existing evidence not previously submitted to agency decision-makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed. Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold. Specifically, 38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" enables, rather than precludes, reopening. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The issues of service connection for a disability manifesting in chest pain and a stomach disability were denied in a November 1976 administrative decision, based on the fact that the Veteran did not attend a VA examination. The Veteran was informed of the decision but he did not appeal or submit new and material evidence within a year of the decision, and the decision therefore became final. 

Since that time the Veteran has submitted evidence that he is diagnosed with CAD and gastroesophageal reflux disease (GERD). See July 2016 and October 2016 VA treatment records. This evidence is clearly "new," because it postdates the November 1976 administrative decision, and is also "material," because it represents current heart and stomach disabilities; relates to previously unestablished elements of service connection; and raises a reasonable possibility of substantiating the underlying issues. Consequently, the issues of service connection for a disability manifesting in chest pains and a stomach disability may be reopened.


ORDER

The request to reopen the claim of service connection for a disability manifesting in chest pains is granted.

The request to reopen the claim of service connection for a stomach disability is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his appeal.

As an initial matter, it appears that several years' worth of VA treatment records are missing from the claim file. Remand is necessary to ensure that all VA treatment records are associated with the file. 

Heart disability

The Veteran's service treatment records (STRs) demonstrate numerous complaints of chest pain, along with a diagnosis of costochondritis. See, e.g., August 1970 and April 1972 STRs. As mentioned previously, the Veteran also has a diagnosis of CAD. See July 2016 VA treatment records. The Veteran testified that he still suffers from the same condition as in service, see November 2017 Board hearing, and his brother stated he has been concerned for the Veteran's health since he left service. See November 2017 statement. The Veteran has not undergone a VA examination for his heart disability. Accordingly, remand for a VA examination is necessary to resolve medical questions as to whether the Veteran's current heart disability is related to his military service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Stomach disability

The Veteran last underwent a VA examination in June 2009, wherein the examiner diagnosed hiatal hernia and esophageal reflux. The examiner noted that esophageal reflux was never diagnosed in service, and opined that the Veteran had gastroenteritis during active duty. The examiner stated that because esophageal reflux was not diagnosed until 2009, it is not related to the Veteran's stomach problems during service. The Board finds this opinion inadequate because it does not consider the Veteran's reports of stomach pain continuing since service. See November 2017 Board hearing. Additionally, VA treatment records reflect that GERD was diagnosed in 2003, at the latest. See October 2016 VA treatment records. Accordingly, remand for a new examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from prior to January 2000 (for computer records only), January 2000 to September 2007, from September 2008 to April 2016, and from November 2016 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. After the above development has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of his heart disability(ies). The examiner should review the claims file (including this remand) and note such review was conducted. Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, all heart disabilities shown by the record during the appeal period (from October 2007).

(b) For each diagnosis, provide an opinion as to whether it is it at least as likely as not (50% or greater probability) that it was incurred in or related to the Veteran's military service? Please explain why. The examiner must discuss the Veteran's statements that he has had chest pain since service.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

3. After the development in the first instruction has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of his stomach disability(ies). The examiner should review the claims file (including this remand) and note such review was conducted. Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, all stomach disabilities shown by the record during the appeal period (from August 2008).

(b) For each diagnosis, provide an opinion as to whether it is it at least as likely as not (50% or greater probability) that it was incurred in or related to the Veteran's military service? Please explain why. The examiner must discuss the Veteran's statements that he has had stomach pain since service.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


